DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1, 3, 5-10, 12, and 14-19 are pending in the case. Claims 1, 10, and 19 are independent claims. Claims 2, 4, 11, 13, and 20 have been canceled.

Information Disclosure Statement
 The IDS filed 05/12/2021 containing 17 pages include a significant number of references yet the relevance of some of these references is unclear. Given the numerous references submitted, Examiner has provided a cursory review of the cited art so as to consider the information disclosure statement.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:
Claim 1 recites the conjunction “and” before the limitation “migrating the application window”. However, this “and” should be relocated to appear before the newly added limitation “removing the virtual screen”. Claims 10 and 19 are objected to for the same reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 9, 10, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 2018/0097905 A1), in view of Sun et al. (US 2013/0120294 A1).

Regarding claim 1, Todasco teaches a method for processing an application ([0013]: an online service provider provides application data for processing on the user device), performed by a processor executing instructions stored on a memory ([0028]), comprising:
acquiring status data, wherein the status data indicates a running status of a terminal ([0023], [0047], and [0063-0064]: for example, the user’s current location is 
determining, according to the status data, a target application to be preloaded (FIG. 3B and [0064]: application data 2112 of a target application is preloaded according to the status data/location);
loading an application resource corresponding to the target application, wherein the application resource comprises window display data for rendering an application window corresponding to the target application (FIG. 3B and [0064]: application resource corresponds to application data 2112, which is loaded and corresponds to the target application);
obtaining window display data comprised in the application resource ([0013], [0017], FIG. 3B, and [0064]: window display data comprised in the application data is obtained. Note that application data for various examples of applications provided in [0013] involve window display data, as further supported in the second half of [0017]; [0037]: applications include a GUI);
storing the window display data to a second memory buffer area ([0019], FIG. 3B, and [0064]: the window display data comprised in the application data 2112 is stored to a second memory buffer area/device cache 2124);
rendering and displaying the application window corresponding to the target application in a 
displaying the application window corresponding to the target application in the physical screen in response to receiving a running instruction of the target application (FIG. 2A and second half of [0056]: for example, the user may select social networking application icon 1020 to open the target application in the physical screen of the device displaying mobile desktop interface 1000. This results in the display of preloaded data for that application);
removing the window display data if the running instruction of the target application is not received within a predetermined duration (second half of [0038], [0044], and second half [0051]: the preloaded window display data for the application is deleted if it is unused after a set amount of time. The data is unused, of course, when the target application does not receive the running instruction. Furthermore, predictive caching application 140 may only preload content required by the user within a time period), or a remaining memory of the terminal is lower than a threshold.

Todasco does not explicitly teach rendering and displaying the application window corresponding to the target application in a virtual screen, wherein a display area corresponding to the virtual screen is located outside a display area corresponding to a physical screen, wherein a size of the virtual screen is the same as a size of the physical screen, and each virtual screen corresponds to one target application; migrating the application window to the physical screen in response to receiving a running instruction of the target application; and wherein the removed element is the virtual screen.

wherein a display area corresponding to the virtual screen is located outside a display area corresponding to a physical screen (FIG. 7D and [0147]: a display area corresponding to the virtual screen, which may be the display area encompassing applications 5 and 6, is outside of the display area corresponding to the physical screen occupied by applications 710), wherein a size of the virtual screen is the same as a size of the physical screen (FIGS. 7D-E and [0147]: the virtual screen encompassing applications 5 and 6 is the same size as the physical screen); and
migrating the application window to the physical screen in response to receiving a running instruction of the target application (FIG. 7B to FIG. 7A, and [0143]: For example, in response to receiving a running instruction of the target application via “a touch and flip gesture to the right after touching a point in the first window 703”, the application windows 701 and 702 are migrated to the physical screen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco to incorporate the teachings of Sun and display an application window corresponding to the target application in a virtual screen, wherein a display area corresponding to the virtual migrate the application window to the physical screen; and have the removed element be the virtual screen. Doing so would allow the user to quickly advance to the relevant target application. Because the target application has been preloaded, or preemptively displayed in a virtual screen, this minimizes the time it takes to initialize an application (Sun, [0010-0011]). Ensuring that the size of the virtual screen is the same as a size of the physical screen would prevent any space on the physical screen from being wasted as the virtual screen is fully displayed. As the virtual screen of Sun corresponds with window display data, it would also have been obvious to substitute the window display data of Todasco with the virtual screen of Sun during the removal process of unused data. Removal of the virtual screen, in line with the preloading of virtual screens, ensure that unused preloaded data is completely erased, conserving processing and memory resources for more relevant data.
Although Todasco in view of Sun does not explicitly teach each virtual screen corresponds to one target application, in another embodiment, Sun teaches the main screen 210 displaying one application and preloading one application ([0082] and [0141]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual screen on which preloaded applications are displayed as disclosed in Todasco in view of Sun to incorporate the further teachings of Sun and have each virtual screen correspond to one target application. Doing so would allow the user to simplify the user interface so that the user may effectively focus on a single application at a time. This would also 

Regarding claim 5, Todasco in view of Sun teaches the method according to claim 1. Todasco further teaches wherein the determining, according to the status data, the target application to be preloaded comprises:
inputting the status data into a prediction model to obtain the target application, and wherein the prediction model is obtained by training based on sample status data and sample application data (FIG. 3B and [0064]: location 2104 is part of the user information 2102 which gets inputted into predictive analysis engine 2100/prediction model. This prediction model is obtained by training based on the sample status data including the location historical data of the user, as supported in [0021] and [0044], and sample application data including when a user typically uses an application, as supported in [0044]).

Regarding claim 6, Todasco in view of Sun teaches the method according to claim 5. Todasco further teaches wherein the status data comprises at least one of:
data indicating a time period in which a current time is;
data indicating applications running in foreground; and
data indicating the current geographic location ([0023], [0047], and [0063-0064]: for example, the user’s current location is used as status data indicating that the terminal may be in a low or no network connectivity region).

Regarding claim 7, Todasco in view of Sun teaches the method according to claim 6. Todasco further teaches:
acquiring an application identifier of an application running by the terminal in different time periods ([0044]: time when the user “listens to music, checks their social networking account or email” are accounted for in order to predict which applications’ content should be preloaded within a set time period in accordance with the user’s schedule. Because specific applications’ content are each being preloaded at a specific timeframe, this indicates acquisition of an application identifier which has identified which application the user has historically accessed); and
training the prediction model based on the time period and the application identifier ([0044]: such information as to when a user accesses certain applications are supplied to the service provider server to train the predictive caching application 140 to align with a user’s predicted schedule).

	Regarding claim 9, Todasco in view of Sun teaches the method according to claim 6. Todasco further teaches:
acquiring an application opening record, wherein the application opening record containing geographic location data and an application identifier of an opened application (end of [0024]: for example, an application opening record indicates that an application for listening to a playlist is opened when the user is at the gym); and 	training the prediction model based on the geographic location data and the 

Regarding claims 10, 14-16, and 18, the claims recite a device (Todasco, system 100 of FIG. 1 and [0027-0028]) for processing an application wherein the device performs operations with limitations corresponding to the method of claims 1, 5-7 and 9, respectively, and are therefore rejected on the same premises.

Regarding claim 19, the claim recites a computer readable storage medium ([0028]) performing operations with limitations corresponding to the method of claim 1 and is therefore rejected on the same premise.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 2018/0097905 A1), in view of Sun et al. (US 2013/0120294 A1), and in view of Bolcsfoldi et al. (US 2011/0090234 A1).

Regarding claim 3, Todasco in view of Sun teaches the method according to claim 1. Although Todasco in view of Sun teaches storing the window display data to a second memory buffer area (Todasco, [0019], FIG. 3B and [0064]: the window display data comprised in the application data 2112 is stored to a second memory buffer area/device cache 2124) (See also Sun [0125]: the second memory buffer area may be, for example, the RAM 111), Todasco in view of Sun does not explicitly teach wherein display content in the physical screen is stored in a first memory buffer area, the method 
Bolcsfoldi further teaches wherein display content in the physical screen is stored in a first memory buffer area, the method further comprises:
migrating the window display data from the second memory buffer area to the first memory buffer area (FIG. 3, [0046-0047] and [0049]: display data/application window is migrated from the virtual frame buffer 103/second memory buffer to the physical display 106 via display buffer 104/first memory buffer area, where the display content in the physical screen is stored, to complete rendering and allow the user to view the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco in view of Sun to incorporate the teachings of Bolcsfoldi and have wherein display content in the physical screen is stored in a first memory buffer area, the method further comprising: migrating the window display data from the second memory buffer area to the first memory buffer area. Doing so would prevent interference of display resources by allowing the target application to temporarily reside in the virtual screen, hosted by the virtual frame buffer, until the content is required by the user. Once the user provides instruction to run the application, as seen in Todasco, the virtual screen may be finally migrated to the physical screen. In this way, the physical screen does not waste processing resources by only dedicating its display when the user would like to view the targeted application that was buffered and temporarily stored as a virtual screen.

Regarding claim 12, the claim recites a device with corresponding limitations to the method of claim 3 and is therefore rejected on the same premise.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 2018/0097905 A1), in view of Sun et al. (US 2013/0120294 A1), and in view of Bilal et al. (US 2014/0372356 A1).

Regarding claim 8, Todasco in view of Sun teaches the method according to claim 6. Todasco in view of Sun does not explicitly teach acquiring an application jumping record, wherein the application jumping record indicates jumping from a first application to a second application; and training the prediction model based on an application identifier of the first application and an application identifier of the second application.
Bilal teaches acquiring an application jumping record, wherein the application jumping record indicates jumping from a first application to a second application (FIG. 6, [0071], and [0073-0079]: application jumping record, for example, indicates jumping from application A to application B at 03:51); and training the prediction model based on an application identifier of the first application and an application identifier of the second application ([0077-0079]: a model is trained based on the switching of apps observed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco in view of Sun to incorporate the teachings of Bilal and acquiring an application jumping record, wherein the application jumping record indicates jumping from a first application to a second 

	Regarding claim 17, the claim recites a device with corresponding limitations to the method of claim 8 and is therefore rejected on the same premise.

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.

	In remarks Applicant argues:

Regarding amended claim 1, Todasco and Sun fail to disclose: (1) loading an application resource, wherein the application resource comprises window display data for rendering an application window, (2) a display area corresponding to the virtual screen, and (3) removing the virtual screen if running instruction is not received within a predetermined duration, or a remaining memory of the terminal is lower than a threshold

Examiner respectfully disagrees with Applicant.

Regarding point (a), Applicant’s amendments have changed the scopes of the claims and Examiner has updated the mapping accordingly. Todasco discloses the claimed application resource, which is mapped to application data 2112. Examiner directs Applicant to at least the updated mapping provided in this Office Action in response to Applicant’s argument against the application resource to the previously mapped element, which is considered moot.
While Todasco teaches preloading application data, which includes visual data as mapped in this Office Action, Todasco does not explicitly teach the application window embodied in a “virtual screen”. Thus, Sun was incorporated. Near the end of page 12 of Applicant’s remarks, Applicant indicates that a virtual screen is not viewable to a user yet is “defined regarding to a processor” (near end of page 12 of Remarks). Applicant then comments that Sun is “totally silent on defining a display area corresponding to a virtual screen, or rendering and displaying in a virtual screen” (end of page 12 to beginning of page 13 of Remarks). The claim language regarding the virtual screen does not preclude the disclosure of Sun’s virtual screen as evident by the mapping provided in this Office Action. A virtual screen is clearly defined as illustrated in at least FIGS. 5C and 7A-D of Sun and their corresponding paragraphs. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Overall, Applicant’s arguments are unpersuasive. Independent claim 1, and similarly independent claims 10 and 19, are rejected under U.S.C. 103 as being unpatentable over Todasco in view of Sun. The remaining dependent claims are rejected with the appropriate combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited Form for additional prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                         
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171